692 So. 2d 850 (1997)
Marvin HART
v.
J. Dempsey MARCUM, Chief of Police of the City of Northport, et al.
2950816.
Court of Civil Appeals of Alabama.
March 21, 1997.
Marvin Hart, pro se.
Ronald L. Davis and Jeffrey C. Smith of Rosen, Cook, Sledge, Davis, Carroll & Jones, P.A., Tuscaloosa, for Appellees.
L. CHARLES WRIGHT, Retired Appellate Judge.
On September 13, 1993, Marvin Hart filed a complaint in the Tuscaloosa County Circuit Court against J. Dempsey Marcum, chief of police of the City of Northport; the City of Northport; the city administrator; the personnel director; three members of the City of Northport's civil service board; four members of the city council; and the mayor of the City of Northport. Hart requested the trial court to declare that the defendants were bound by the rules of the Personnel Board of the City of Northport and that promotions in the City of Northport police department must conform to the Personnel Board's rules. Hart also asserted a breach of contract claim, a "neglect of duty" claim pursuant to § 11-47-190, Ala.Code 1975, and a 42 U.S.C. *851 § 1983 claim. Hart sought damages, an attorney fee, and costs.
Thereafter, the defendants filed a motion for a summary judgment, a narrative summary, supporting documents, and a supporting brief. Hart, pro se, filed an opposition to the motion for a summary judgment. Following a hearing, the trial court entered a summary judgment in favor of the defendants and taxed costs against Hart. Hart filed a motion to alter, amend, or vacate the judgment. Following a hearing, the trial court denied Hart's motion and taxed certain additional costs against Hart.
Hart appeals pro se, raising four issues. Hart's brief cites general authority relative to his issues; however, no specific argument is made, nor is specific authority cited. It is well established that general propositions are not considered supporting authority. Ex parte Riley, 464 So. 2d 92 (Ala.1985). Hart's failure to cite supporting authority for issues leaves this court with no alternative but to affirm. Rule 28(a)(5), Ala. R.App.P.; Pierce v. Helka, 634 So. 2d 1031 (Ala.Civ.App.1994). We therefore affirm.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Ala.Code 1975.
AFFIRMED.
All the judges concur.